Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1, 2, 5, 7-9, 14-16, 19, 20, 22-25 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/27/21 has been entered.

Claim Objections
Claim 23, and similarly claim 25, is objected to because of the following informality:  “to changes an identity” should be altered to “to change…” for grammatical reasons.  Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 7-9, 14-16, 19, 20, 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
Regarding claim 1, and similarly claims 7 and 14, the phrase "the speculative mode can be rolled back if an exception occurs" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). There is a question or doubt as to whether the features introduced after the “can be…if” language are (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.
Regarding claim 1, and similarly claims 7 and 14, the scope of meaning of “a state of the speculative scratch shadow register is rolled back to a state of the committed registers” is unclear. It is unclear how the state of one register is rolled back to a state of a plurality of registers.
Regarding claim 1, and similarly claims 7 and 14, the scope of meaning of “the state of the speculative scratch register includes register values” is unclear. It is unclear in what way the state of a single register includes multiple register values (in contrast to a plurality of register values later claimed to be included in a plurality of committed registers). 
Claims 2, 5, 8-9, 15-16, 19, 20, 22-25 are rejected for being dependent from a rejected parent claim.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 5, 7-9, 14-16, 19, 22-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chaudhry et al., US Patent Application Publication 2004/0133769 (hereinafter Chaudhry) in view of Cain, III et al., US Patent Application Publication 2011/0238962 (hereinafter Cain).
	Regarding claim 14, Chaudhry teaches:
A microprocessor coupled to a memory, wherein the memory has computer readable instructions which when executed by the microprocessor cause the microprocessor to implement a method for supporting architecture speculation in an out of order processor, the method comprising: fetching two threads into the processor, wherein a first thread executes in a speculative state and a second thread executes in a non-speculative state (see e.g. para. [0050-58], a simultaneous multithreading processor executes multiple threads concurrently; the exemplary embodiment describes four threads of which up to two are speculative); and enabling a speculative scope for an execution of the first thread and a non-speculative scope for an execution of the second thread in an architecture of the processor (see e.g. para. [0050-58]), wherein in a non-speculative mode, register reads are from committed registers, register writes are to committed registers, and memory writes are written to memory (see e.g. para. [0009-
Chaudhry fails to explicitly teach wherein code in the speculative mode can be rolled back if an exception occurs where a state of the speculative scratch shadow register is rolled back to a state of the committed registers.
	Cain teaches rolling back a speculative mode if an exception occurs where a state of speculative registers is rolled back to a state of committed/non-speculative registers (see e.g. para. [0044]).
At the time of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Chaudhry and Cain such that code in the speculative mode can be rolled back if an exception occurs where a state of the speculative scratch shadow register is rolled back to a state of the committed registers. This would have provided an advantage of correcting for possible errors to ensure proper execution.
Regarding claim 15, Chaudhry in view of Cain teaches or suggests:
The microprocessor of claim 14, wherein the speculative scope and the non-speculative scope can both be fetched into the architecture and be present concurrently (see e.g. para. [0050-58]). 
Regarding claim 16, Chaudhry in view of Cain teaches or suggests:

Regarding claim 19, Chaudhry in view of Cain teaches or suggests:
The microprocessor of claim 14, wherein both a speculative scope and a non-speculative scope execute simultaneously (see e.g. para. [0050-58]). 
Regarding claim 24, Chaudhry in view of Cain teaches or suggests:
The microprocessor of claim 14, wherein the rollback is executed by changing a value of an entry selector field of a unified register file that includes the speculative scratch register and the committed register and copying the value of the committed register to the speculative scratch register (see e.g. Chaudhry para. [0050], an existing register file can be unified to included committed and speculative data by adding “not there bits” and “write bits”).
Regarding claim 25, Chaudhry in view of Cain teaches or suggests:
The microprocessor of claim 24, further configured to change the value of the entry selector field to changes an identity of registers in the unified register file where the speculative scratch register becomes the committed register upon execution of a commit operation (see e.g. Chaudhry para. [0050], register file bits can be used to indicate speculative or committed registers).
Claims 1, 2, 5, 22, 23 are rejected for reasons corresponding to those given above for claims 14-16, 19, 24, 25.
.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chaudhry in view of Cain, further in view of Mallick et al., US Patent 5,961,639 (hereinafter Mallick).
	Regarding claim 20, Chaudhry in view of Cain teaches or suggests:
The microprocessor of claim 19.
Chaudhry in view of Cain fails to explicitly teach wherein one scope is fetched into the architecture after a current scope thereby allowing dependencies between scopes to be honored. 
	Mallick teaches a system with speculative and non-speculative threads that forces one thread to wait for another to prevent inter-thread dependency hazards (see e.g. col. 7 lines 15-45, col. 10 lines 8-58).
	At the time of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Chaudhry, Cain, and Mallick such that one scope is fetched into the architecture after a current scope thereby allowing dependencies between scopes to be honored. This would have provided an advantage of minimizing penalties due to inter-thread data hazards such as discussed by Mallick (see e.g. col. 7 lines 41-45).




Response to Arguments
Applicant's arguments filed 10/27/21 have been fully considered but they are not persuasive.
Chaudhry teaches or suggests states of registers that are capable of being rolled back where a state of the speculative scratch register includes register values set by the first thread and the state of the committed registers includes register values set by the second thread (see e.g. para. [0009-19], [0050-58]).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M LINDLOF whose telephone number is (571)270-1024. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN M LINDLOF/Primary Examiner, Art Unit 2183